Exhibit 10.1

AMENDMENT NO. 1
MICHAEL S. JEFFRIES EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) to the Employment Agreement is made and
entered into on April 12, 2010, by and between Abercrombie & Fitch Co., a
Delaware corporation (the “Company”), and Michael S. Jeffries (the “Executive”).

R E C I T A L S

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement entered into as of December 19, 2008 (the “Employment Agreement”)
pursuant to which the Executive is employed as the Company’s Chairman of the
Board of Directors and Chief Executive Officer; and

WHEREAS, the Company and the Executive desire to amend the terms of the
Employment Agreement as set forth herein, effective, except as specifically
provided for herein, as of the date hereof, in order to modify certain
perquisite arrangements pertaining to the Executive.

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereto hereby agree as follows:

1. Section 8 is amended in its entirety, effective as of January 31, 2010, to
read as follows:

“8. Aircraft Travel. The Executive shall be provided, at the expense of the
Company, with use of a private aircraft for business travel, both within and
outside North America. In addition, the Executive shall be provided, at the
expense of the Company, with limited use of a private aircraft for personal
travel, both within and outside North America; provided, however, that the
incremental cost to the Company of such personal use (as determined by the
Company for purposes of Item 402 of SEC Regulation S-K) for each fiscal year
during the Term ending on or after January 29, 2011 shall not exceed $200,000,
subject to pro-ration for any partial fiscal year. The Executive and the Company
shall enter a time sharing agreement, consistent with Federal Aviation
Administration regulations, providing for the Executive’s reimbursement to the
Company (on the terms and conditions set forth in the time sharing agreement),
for his use of a private aircraft for any personal travel that exceeds the
maximum incremental cost to the Company set forth in this Section 8. The
Executive shall be solely responsible for any taxable income recognized by him
in connection with the personal use of private aircraft and shall not be
entitled to any tax gross up payments or other reimbursement from the Company in
connection therewith.”

 

1



--------------------------------------------------------------------------------



 



2. In consideration of the Executive entering into this Amendment, concurrently
with the execution of this Amendment, the Company shall pay the Executive a lump
sum cash payment in the amount of $4,000,000, less applicable withholdings for
tax payments. In the event that the Executive’s employment with the Company
terminates as a result of a termination by the Executive without Good Reason (as
defined in the Employment Agreement) at any time prior to the expiration of the
Term, the Executive shall be required to repay to the Company a “pro-rata
portion” of the payment provided for in this paragraph 2. Such “pro-rata
portion” shall be determined by multiplying $4,000,000 by a fraction, the
numerator of which is the number of days between the Termination Date (as
defined in the Employment Agreement) and February 1, 2014, and the denominator
of which is the number of days between the date hereof and February 1, 2014. The
pro-rata portion to be repaid shall be repaid to the Company no later than
thirty (30) days following the Termination Date.

3. Except as expressly provided herein, the provisions of the Employment
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.

[Signature Page Follows]



2

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Amendment No.1 as of the
date first written above.

ABERCROMBIE & FITCH CO.

By: /s/ David S. Cupps                                  
David S. Cupps, its Senior Vice President,
General Counsel and Corporate Secretary


EXECUTIVE

/s/ Michael S. Jeffries                                   
Michael S. Jeffries

 

3